                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

  Kitchen & Associates Services, Inc.,   )           JUDGMENT IN CASE
                                         )
              Plaintiff(s),              )            3:20-cv-00728-GCM
                                         )
                  vs.                    )
                                         )
     Haven Campus Communities,           )
            Defendant(s).                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 25, 2021 Order.

                                               May 25, 2021
